Citation Nr: 0833941	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-27 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a timely Notice of Disagreement (NOD) was received 
and was adequate to initiate an appeal from a rating decision 
dated July 14, 2005, pertaining to post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 2000 to August 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  By rating decision dated July 14, 2005, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 10 percent evaluation, deferred adjudication 
of a claim for an increased evaluation for status post 
mandibular resection of a cyst, and denied service connection 
for a partial anterior cruciate ligament tear of the right 
knee.  

2.  A timely NOD was not received to initiate an appeal from 
the July 14, 2005, rating decision regarding PTSD.


CONCLUSION OF LAW

The appellant did not submit a timely NOD to the July 14, 
2005, rating decision; the Board lacks jurisdiction to decide 
the claim and it is therefore dismissed.  38 U.S.C.A. §§ 
5107, 7105, 7108 (West 2002); 38 C.F.R. §§ 19.26, 19.27, 
20.200, 20.201, 20.302(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board shall not entertain an application for review 
unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA 
regulations, an appeal consists of a timely filed NOD in 
writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.).

With regard to the timeliness of a NOD, the law is 
dispositive. Hence, the duties to notify and assist imposed 
by the Veterans Claims Assistance Act are not applicable.  
Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

Appellate review is initiated by filing a NOD and completed 
by filing a Substantive Appeal after a Statement of the Case 
(SOC) has been furnished.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201 (2007).  The NOD must be filed 
within one year from the date that the RO mails notice of the 
determination.  The date of mailing of the notification is 
presumed to be the same as the date of the letter.  38 C.F.R. 
§ 20.302(a) (2007).

In a rating decision dated July 14, 2005, the RO granted 
entitlement to service connection for PTSD and assigned a 10 
percent evaluation, deferred adjudication of a claim for an 
increased evaluation for status post mandibular resection of 
a cyst, and denied entitlement to service connection for a 
partial anterior cruciate ligament tear of the right knee.  

Of record is a letter from the veteran's agent date-stamped 
by the RO on June 26, 2006, which states that "the veteran 
herewith expresses disagreement with the decision dated July 
14, 2005."  

He was then asked to clarify what issues he was disagreeing 
with in a July 17, 2006 letter from the RO.  This was done in 
accordance with the provisions of 38 C.F.R. § 19.26 (b) 
(2007) which states in pertinent part that if the RO cannot 
clearly identify what denied claim the claimant wants to 
appeal, it will contact the claimant to request clarification 
of his intent.

A September 25, 2006 communication from the veteran's 
representative was non- responsive or essentially inadequate 
in failing to identify the issue being appealed.  The letter 
only referred to the veteran not wanting DRO review.  

The veteran was then issued a Statement of the Case with 
regard to increased ratings for cyst residuals in October 
2006..  A letter was received from the representative in May 
2007.  It is not timely as an NOD as to the July 2005 rating 
decision.  In short, an adequate NOD was not filed within the 
one year period following the date of notification of the 
rating decision.  The record does not reflect that the 
veteran has shown good cause to support the grant of an 
extension of the time limit for filing an NOD regarding his 
PTSD claim.  38 C.F.R. § § 3.109, 20.303 (2007).  Accordingly 
the appeal is dismissed.


ORDER

The appeal regarding whether a timely and adequate NOD 
regarding PTSD has been submitted is dismissed.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


